Title: From George Washington to Jonathan Trumbull, Sr., 9 August 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge August 9th 1775

From some late Intelligence out of Boston & sundry corroborating Circumstances, there is great Reason to suspect, that the Ministerial Troop intend either to make a Diversion to the Southward, or wholly to remove—If they should do either, it is most probable New York is the Place of their Destination; I therefore think it most Adviseable, that the Troop of your Colony who have not yet march’d, or may easely be recalled, should wait further Orders—You will therefore Sir be pleased

to give the necessary Directions for this Purpose As soon as possible.
No Occurrence in the Camp of any Consequence since I had the Pleasure of addressing you last. I am with due Regard Your most Obedt humble Servant

Go. Washington

